Citation Nr: 0122518	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The RO denied entitlement to a nonservice-connected pension, 
to include extra-schedular entitlement under the provisions 
of 38 C.F.R. § 3.321(b)(2) (2000).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A.




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board is of the opinion that the 
new duty to assist law has expanded VA's duty to assist 
(e.g., by providing specific and expanded provisions 
pertaining to the duty to notify) and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In July 2001, the veteran, with the assistance of his 
representative, appeared and testified at a videoconference 
hearing held before the undersigned Member of the Board.  He 
related that he had undergone arthroscopic knee surgery 
approximately "10 or 11 years ago," but the claims file has 
no evidence of such surgery.  More importantly, he testified 
that he is currently treated in private facilities by both 
conventional and alternative treatment methods.  He testified 
that he periodically (every 2 to 3 months) seeks treatment 
from his general practitioner, orthopedist, and/or his 
chiropractor.  Transcript, p. 2, 6, 7.  These records are not 
in the claims file.  

Indeed, the veteran did not list on his August 1999 
application any civilian physicians and hospitals where he 
has received treatment, nor did he identify such in later 
submissions.  Despite his lack of cooperation, VA must now 
make reasonable efforts to obtain these records because the 
primary basis for this remand, as discussed below, allows 
additional opportunity for further development consistent 
with VCAA.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).




The veteran has no service-connected disabilities.  He is 
nonservice connected for degenerative disc disease at L5-S1 
(10 percent), degenerative joint disease of the right knee 
(10 percent), and degenerative joint disease of the left knee 
(10 percent), for a combined evaluation of 30 percent.   

The record, however, also documents October 2000 diagnoses by 
attending physician Dr. NSM (initials) of moderately severe 
arthritis of the hands and mild to moderately severe 
spondylosis at L1 to L4.  These disabilities have not been 
evaluated by the RO, and this serves as the primary reason 
for remand.  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 
2 Vet. App. 282 (1992). 

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id; see also 38 C.F.R. § 3.103(a) (2000).  

In this case, the RO, as the originating agency, has not 
assigned percentage ratings for either the lumbar spondylosis 
or the arthritis of the hands.  Because the Court requires 
the Board to review the assignment of the percentage ratings 
for each disability in pension cases concerning permanent and 
total ratings, it is necessary that there be a remand for 
ratings of these additional disabilities for the Board to 
review on appeal.  Brown, 2 Vet. App. at 447.  





The Court has also held that for each disability in a claim 
for pension benefits, the RO should discuss the diagnostic 
codes from the VA Schedule for Rating Disabilities used in 
denying a claim, and that a rating decision may not be based 
on an examination which was conducted before all relevant 
evidence was added.  See Roberts, supra.  

On remand, there is the strong possibility the claims file 
will be updated with additional evidence identified by 
veteran, and this information may shed further light on the 
current level of his disabilities, including those not 
previously considered. 

The Board is of the opinion that the October 2000 VA 
examinations are inadequate for rating purposes because they 
failed to consider arthritis of the hands and spondylosis at 
L1-4.  Both the joint and general medical examination 
indicate that nothing more than cursory examinations of the 
hands were performed, more so to rule out cardiovascular 
impairment rather than orthopedic involvement.  See, e.g., 
Evans v. Brown, 9 Vet. App. 273, 277 (1996).  

The general medical examination assessed a diagnosis of 
spondylosis at L1-4, but then deferred further comment to the 
results of the joint examination.  The joint examination, 
however, limited its diagnosis of back disabilities to the 
L5-S1 degenerative disc disease.  

Furthermore, it does not appear that the October 2000 VA 
examiners reviewed the claims folder.  The joint examination 
made no mention of the claims file, and the general medical 
examination specifically stated that there "was no C-file 
outpatient chart or electronic progress notes to review."  
Both examinations were conducted on October 26, 2000, likely 
after the receipt of Dr. NSM's medical statement dated 
October 10, 2000.  


The fact that the October 2000 VA examinations were conducted 
without access to the appellant's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added).  Accordingly, further development is warranted.

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  If the benefit may not be awarded 
under the "average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.  38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (2000).  In 
the course of adjudicating the claim, VA must also determine 
whether any of the disabilities in question are the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521; 
Abernathy, supra.   

The failure to consider all disabilities of record has also 
led to a deficiency in the statement of the case as well.  If 
the case is to be remanded for another reason, as it is here, 
it is appropriate to instruct the originating agency to issue 
a supplemental statement of the case (SSOC) containing all 
appropriate diagnostic codes and a discussion of their 
application to the veteran's disabilities.

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify all disabilities which render 
him unemployable.  


The RO should also request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
disabilities and pertinent to his claim 
for pension benefits.  38 U.S.C.A. 
§ 5103A; Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A.    

3.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  

The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, 
to assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether 
the veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The veteran's documented disabilities 
include, but are not necessarily limited 
to:  degenerative disc disease at L5-S1, 
degenerative joint disease of the right 
knee, degenerative joint disease of the 
left knee, spondylosis at L1-4, and 
arthritis of the hands.    

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.  

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
are susceptible to improvement through 
appropriate treatment.  



The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that all new notification and 
development procedures required by the 
new law, the VCAA of 2000 are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001). 

5.  The RO should evaluate all of the 
veteran's disabilities, including those 
reported earlier, which had not been 
previously rated, and assign a percentage 
evaluation for each.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes to include on an 
extraschedular basis consistent with the 
criteria under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(2000).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The RO 
should also consider any other relevant 
provisions, including, but not 
necessarily limited to, 38 C.F.R. § 4.40, 
4.45, and 4.59, where appropriate.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations, including all diagnostic 
codes, pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a permanent and total disability 
rating for pension purposes.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

